    Case 18-00068-ref      Doc 64    Filed 04/24/19 Entered 04/26/19 16:29:01        Desc Main
                                     Document      Page 1 of 17



                     UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: AARON LEE ADAMS and                   :     Case No. 14—19903REF
DULCEA MARAE ADAMS,                          :     Chapter 7
                 Debtors                     :




TINA GOMERSALL,
        Plaintiff                            ;

      v                                      :      Adv. No.   18—68
AARON LEE ADAMS,
                 Defendant

       STATEMENT IN SUPPORT OF
      ORDER GRANTING PLAINTIFF ’8
     MOTION FOR RECONSIDERATION
                            I. INTRODUCTION
                 Plaintiff, Tina Gomersall, contracted with Sol Terra Solar Powered

Systems, Inc. (“Sol Terra”),1 in early 2013, to install a metal        roof system

manufactured by Conklin Company, Inc. (“Conklin”) on Plaintiff’s home.

Defendant/Debtor, Aaron Lee Adams, was the president and sole shareholder of

Sol Terra at all times relevant to this dispute. Sol Terra completed installation       of

the roof on Plaintiff’s home in      April 2013.




‘
         Sol Terra is now defunct.
 Case 18-00068-ref     Doc 64    Filed 04/24/19 Entered 04/26/19 16:29:01            Desc Main
                                 Document      Page 2 of 17



               In October 2015, Plaintiff discovered that the roof installed by Sol

Terra was leaking. She attempted to contact Debtor and Sol Terra, but was unable

to reach them because Sol Terra had gone out       of business.   She spoke   with   a


representative   of Conklin who advised her that the Conklin metal roof installed on

her home was not intended for residential use. The representative also told Plaintiff

that Debtor was no longer a Conklin authorized “Master Contractor.”


               The controlling questions presently before me are whether Plaintiff

has pled   sufﬁcient facts and has raised sufﬁcient legal support to proceed against

Debtor individually to establish his personal liability for damages allegedly

suffered at the hand   of Sol Terra.   She has also demanded that he not be discharged

from the debt she claims he owes to her pursuant to      11   U.S.C. §523(a)(2)(A), but

that is not yet an issue for me to consider.



               II. PROCEDURAL HISTORY
   A.         REOPENING THE BANKRUPTCY
              On December 18, 2014, Debtor and his wife ﬁled this Chapter 7

bankruptcy petition. They did not list Plaintiff as a creditor because they were

unaware when they ﬁled the petition that Plaintiff had a potential claim against

Debtor. Debtor and his wife received their chapter 7 discharge on April 2, 2015.
Case 18-00068-ref       Doc 64   Filed 04/24/19 Entered 04/26/19 16:29:01        Desc Main
                                 Document      Page 3 of 17



              Because   Plaintiff did not discover the roof leaks and did not contact

Debtor about them until after Debtor and his wife ﬁled their chapter 7 petition and

received their chapter 7 discharge, Debtor and his wife had not listed Plaintiff as a

creditor on their bankruptcy schedules. On January 25, 2017, after he learned about

Plaintiff’s leaking roof, Debtor ﬁled two motions in the main bankruptcy case — (1)

to reopen his bankruptcy case to add Plaintiff as a creditor and (2) to stay the state

court action. Debtor requested expedited consideration of Debtor’s motions. I

conducted a conference call on both requests for expedited hearing on that same

day.   I advised counsel that I would schedule   an expedited hearing on the motion to

rCOpen (and   I entered an order doing   so on the same day).   But I told the parties that

I would not schedule    an expedited hearing on the motion to stay state court action,

which was neither scheduled nor acted upon. The next day, January 26, 2017, I

held the expedited hearing on Debtor’s motion to reopen the bankruptcy case and I

entered an order that day granting the motion. On April 10, 2017, Debtor ﬁled an

Amended Schedule F which added Plaintiff as a creditor. Debtor initially failed to

ﬁle an amended matrix listing Plaintiff as a creditor. The main bankruptcy        case

was then re~closed on    April 24, 2017.

              On January 18, 2018, Debtor ﬁled a second motion to reopen his

bankruptcy case to amend the matrix to add Plaintiff as a creditor and to establish       a


deadline for Plaintiff to ﬁle a dischargeability complaint. I granted this motion on

                                             3
    Case 18-00068-ref      Doc 64      Filed 04/24/19 Entered 04/26/19 16:29:01                 Desc Main
                                       Document      Page 4 of 17



February 9, 2018. On February 13, 2018, Debtor ﬁled an Amended Schedule F and

an Amended       Matrix to add Plaintiff as       a   creditor.


      B.    «



                THE ADVERSARY PROCEEDING

                On March 28, 2018, Plaintiff ﬁled her complaint against Debtor

asking for denial     of the   discharge    of the debt allegedly owed to her by Debtor. 2

Debtor moved to dismiss the complaint. After the parties briefed the issues, I

dismissed count I on May 31, 2018, and I dismissed count                    11   on June 26, 2018. I

gave    Plaintiff leave to ﬁle an amended complaint, which Plaintiff ﬁled on July                     5,

2018. Debtor moved to dismiss Plaintiff’s amended complaint on July 27, 2018.


                On September 12, 2018, I granted Debtor’s motion to dismiss count

IA. of the amended complaint with prejudice, I granted Debtor’s motion to dismiss
count LB. Without prejudice, and I gave Plaintiff 30 days to ﬁle a second amended

complaint. On September 19, 2018, I vacated the September 12 Order and ﬁled                            a


new Order on September 19, 2018, in which I granted: (1) Debtor’s motion to

dismiss count     IA. of Plaintiff’s amended complaint with prejudice;                  (2) Debtor’s

motion to dismiss count LB. of Plaintiff 5 amended complaint without prejudice;




2
        Plaintiff spelled out the harm that befell her home in a curious pleading of separate counts within
unrelated counts that made describing her allegations difﬁcult.

                                                      4
Case 18-00068-ref       Doc 64     Filed 04/24/19 Entered 04/26/19 16:29:01      Desc Main
                                   Document      Page 5 of 17



and (3)   Plaintiff leave to ﬁle   a second amended   complaint with respect to the cause

of action alleged in count LB.

               On September 28, 2018, Plaintiff ﬁled her motion for me to

reconsider my September 19, 2018 Order. Argument and brieﬁng on Plaintiff’s

motion for reconsideration were completed by the end of December, 2018, and

Plaintiff’s motion for reconsideration is now ripe for disposition.


                           III.       DISCUSSION

               Plaintiff s two-count amended complaint requests that I determine that

the debt is nondischargeable.


               Count   IA. of Plaintiff’ 5 amended complaint, captioned Collateral
Estoppel, contained two bases for its requests for relief. First, it requested that I

give collateral estoppel effect to an arbitration award entered against Sol Terra and

conﬁrmed by the Lebanon County Court of Common Pleas (the “state court”).

Second, count LA. requested that       I give collateral estoppel effect to a default

judgment entered against Debtor by the state court.


               Count 1B.   of Plaintiff‘s amended complaint was captioned

Independent Finding     of False Pretenses, False Representations and/0r [sic] Actual

Fraud.    It requested that I ﬁnd Debtor personally liable for the debt owed to

                                              5
    Case 18-00068-ref     Doc 64      Filed 04/24/19 Entered 04/26/19 16:29:01                Desc Main
                                      Document      Page 6 of 17


Plaintiff by Sol Terra based on two alternative theories: (1) Piercing the Sol Terra

corporate veil or (2) participation theory. Count LB. also requested that the debt in

question be found nondischargeable under section 523 (a)(2)(A).


                On September 19, 2018, I entered an Order granting Debtor’s motion

to dismiss the amended complaint. I dismissed count LA. with prejudice once

again ﬁnding that both the arbitration award entered against Sol Terra and the state

court judgment entered against Debtor individually were default judgments that are

not entitled to collateral estoppel effect under Pennsylvania law. I also dismissed

count LB. Without prejudice and granted Plaintiff leave to amend                    .




                Plaintiff now requests that I reconsider the part of my September                   19,

2018 Order that dismissed with prejudice the portion                of count LA. that sought to

give collateral estoppel effect to the Sol Terra judgment. Plaintiff now argues that

the arbitrator’s decision was on the merits and was not based on Sol Terra’s

default.3




3
         Plaintiff’s motion for reconsideration does not request reconsideration of the portion of my
dismissal with prejudice of the part of count IA. of her amended complaint that sought to give collateral
estoppel effect to the default judgment entered by the state court against Debtor. This judgment was
                                                                                  E
clearly a default judgment and as such, is not entitled to collateral estoppel effect.   Xerox Corp. v.
Bentley, 920 F. Supp. 2d 578, 579, n.1 (ED. Pa. 2013); Corcoran v. McCabe (In re McCabe), 559 BR.
415, 426~27 (Bankr. E.D. Pa. 2016); Pogonovich v. Bertolotti (In re Bettolotti), 470 BR. 356, 361-62
(Bankr. W.D. Pa. 2012).
    Case 18-00068-ref      Doc 64     Filed 04/24/19 Entered 04/26/19 16:29:01                  Desc Main
                                      Document      Page 7 of 17



                 A. ARBITRATION AWARD.
                   COLLATERAL ESTOPPEL, AND
                   PIERCING THE CORPORATE VEIL

                 On April 4, 2016, Plaintiff ﬁled a demand for arbitration and

complaint against Sol Terra, Conklin, and Debtor to address her damaged roof. On

May 31, 2016, the AAA preliminarily determined that the claims asserted against

Conklin were not subject to its jurisdiction because Conklin was not                     a   party to the

contract.4


                 An arbitrator was appointed and a preliminary hearing was held on

June 28, 2016. Neither Sol Terra nor Debtor appeared at the preliminary hearing.

To keep her costs to a minimum, Plaintiff waived her right to an oral hearing and

agreed that the matter could be decided by the arbitrator based upon written

submissions. On August 30, 2016, a binding arbitration award was rendered in

favor of Plaintiff and against Sol Terra in the total amount of $75,364.45, which

was composed        of $23,581.45 in actual damages $47,762.91, in treble                 damages

under the Pennsylvania Unfair Trade Practices and Consumer Protection Law (“PA

UTPCPL”), and $4,620 in attorneys’ fees under the PA UTPCPL. The arbitrator


4
         Paragraph 7of the contract between Plaintiff and Sol Terra provides that all disputes arising out
                   be settled by arbitration in accordance with the Commercial Arbitration Rules of the
of the contract shall
American Arbitration Association. §§§ contract between Sol Terra and Plaintiff, {[7, attached to Plaintiff’s
amended complaint as Exhibit    1.
Case 18-00068-ref          Doc 64     Filed 04/24/19 Entered 04/26/19 16:29:01                  Desc Main
                                      Document      Page 8 of 17



also required that Sol Terra reimburse            Plaintiff $825, which represented           one—half

of the $750 AAA ﬁling fee and one-half of the                $900 arbitrator compensation fee.


                In addition, the arbitrator dismissed Plaintiff’s action against Debtor,

individually, ﬁnding: “[Debtor] is not a party to the contract or the arbitration

clause referred to above and the arbitrator did not ﬁnd credible veriﬁed evidence to

pierce the corporate veil presented.” Amended complaint, Exhibit                      3   (August 30,

2016 Award       of Arbitrator,    at p. 1).


                On October 14, 2016, Plaintiff ﬁled an action in state court against:

(1) Sol Terra to conﬁrm the arbitration award; (2) Debtor individually, based on

piercing the corporate veil; and (3) Conklin, based upon an apparent agency

theory.5 On October 20, 2016, the state court conﬁrmed the arbitration award

against Sol Terra by entry        of an order and judgment against Sol Terra in the total

amount of $76,189.35. On July 14, 2017, Plaintiff ﬁled a second amended

complaint against Debtor in the state court.6 Debtor did not respond to the second

amended complaint. On September 1, 2017, default judgment was entered by the

state court against Debtor on         Plaintiff’s second amended complaint.7


5
        The record does not explain how Plaintiff‘s state court action against Conklin was resolved.
6
        The record also does not explain why ﬁrst and second amended complaints against Debtor were
necessary in the state court action.
7
        In my September 19, 2018 Order, I found that the state court default judgment entered against
Debtor individually was not entitled to collateral estoppel because it was a default judgment. Plaintiff did
not contest this portion of my September 19, 2018 Order in her motion for reconsideration or otherwise.
Therefore, the portion of my September 19, 2018 Order that dismissed with prejudice the part of count

                                                      8
Case 18-00068-ref         Doc 64      Filed 04/24/19 Entered 04/26/19 16:29:01                 Desc Main
                                      Document      Page 9 of 17


                In the brief she ﬁled with her motion for reconsideration, Plaintiff

raises an argument and cites case law to support her position that she failed to raise

or cite at any prior stage      of this   adversary proceeding. I have reviewed the newly

raised argument and case law in Plaintiff’s brief, Debtor’s brief in opposition, and

Plaintiffs reply brief. I now understand what Plaintiff had been arguing. I agree

that the arbitrator’s decision was on the merits and not based on default. I will

therefore vacate my decisipn dismissing with prejudice the portion                     of count IA. of

Plaintiff’s amended complaint that attributed collateral estoppel effect to the Sol

Terra judgment. This portion          of the amended complaint stands.

                I agree with Debtor, however, that application of Plaintiff’s new

argument and case law requires that I give collateral estoppel effect to the portion

of the arbitrator’s decision that refused to pierce the             Sol Terra corporate veil. I       will

vacate the portion      of my decision that dismissed Without prejudice the part of count

LB. of the amended complaint that sought to hold Debtor personally liable for the

Sol Terra judgment based on piercing the corporate veil. I                  will therefore    dismiss

with prejudice that portion of count LB. based upon piercing the corporate veil.




IA. of Plaintiff‘s amended complaint, which sought to apply collateral estoppel to the default judgment
against Debtor individually remains in full force and effect. §§§ Bentley, 920 F. Supp. 2d at 579, n.1;
McCabe, 559 HR. at 426-27; Bertolotti, 470 BR. at 36162.
Case 18-00068-ref          Doc 64      Filed 04/24/19 Entered 04/26/19 16:29:01                   Desc Main
                                      Document      Page 10 of 17



                 Plaintiff is correct that,     as her      newly cited cases instruct, the

arbitrator’s decision was on the merits and not based on default.                     §_e_§   GGIS Ins.

Servs., Inc. V. Lincoln Gen. Ins. Co.,           Civil Action No. 1:10-CV-1000, 2012 WL

1164994, at *8       (MD.    Pa.   April   9, 2012); Cruz V. Powers, 2003 Phila Ct. Com. Pl.

LEXIS 94, at *4-5 (Phila. Ct. Com.              P1.   Feb. 28, 2003),    ﬁg, 890 A.2d 1109 (Pa.
Super. 2005).      Plaintiff is also correct that the arbitrator’s decision             is therefore

entitled to collateral estoppel effect under Pennsylvania law. Corcoran V. McCabe

(In re McCabe), 543 BR, 182, 189 (Bankr. E.D.                     Pa. 2015);   Viener V. Jacobs (In re

Jacobs), 381     BR.    128, 142—43 (Bankr. E.D. Pa. 2008).


                 As Plaintiff contends, the arbitrator’s ﬁnding that Sol Terra breached

its contract with Plaintiff, breached express and implied warranties, committed

fraudulent misrepresentation, and violated the PA UTPCPL may be entitled to

collateral estoppel in this adversary proceeding.8 What Plaintiff overlooks,



8
         This does not mean, however, that Debtor is precluded by collateral estoppel from litigating
whether the debt allegedly owed to Plaintiff is dischargeable under section 523(a)(2)(A). Resolution of
that question is not yet before me and depends on whether the issues decided by the arbitrator are
identical to the issues that will be before me under section 523(a)(2)(A) in this adversary proceeding.
Upon the presentation of the evidence, I will analyze the factual ﬁndings of the arbitrator and the
elements of the causes of action that were before him in comparison to analyzing the elements of the
section 523(a)(2)(A) action alleged by Plaintiff. Because it is premature to do so, the parties’ briefs fail to
engage in even a superﬁcial analysis and comparison of these elements. The only decision I make today is
that the arbitrator’s decision was on the merits, as opposed to being based on default, and that it may be
entitled to collateral estoppel in this adversary proceeding. I do not ﬁnd, and I cannot ﬁnd on the record in
this motion for reconsideration, that the issues decided by the arbitrator were identical to the issues that
will be before me in this section 523(a)(2)(A) proceeding. Whether Debtor is precluded by collateral
estoppel from litigating whether the debt allegedly owed to Plaintiff is dischargeable under section
523(a)(2)(A) is not before me yet and cannot be resolved in the context of Plaintiff’s motion for
reconsideration of my dismissal of Plaintiff’s amended complaint.

                                                       10
Case 18-00068-ref         Doc 64       Filed 04/24/19 Entered 04/26/19 16:29:01         Desc Main
                                      Document      Page 11 of 17



however, is the impact          of the arbitrator’s decision on the part of count 1B. of the

amended complaint that sought to hold Debtor personally liable for the debt owed

to her by Sol Terra based on piercing the corporate veil. Plaintiff failed to discuss

the arbitrator’s dismissal        of her corporate veil action against Debtor, individually.

The arbitrator decided that “[Debtor] is not a party to the contract or the arbitration

clause referred to above and the arbitrator did not ﬁnd credible veriﬁed evidence to

pierce the corporate veil presented.”         _S_e_§;   August 30, 2016 Award   of Arbitrator,   at

p. 1, (attached to amended complaint as Exhibit 3). As the new cases cited by

Plaintiff instruct,    these ﬁndings are entitled to collateral estoppel effect in this

action. I therefore reconsider my September 19, 2018 Order and dismiss with

prejudice the portion      of count LB. of Plaintiff” s amended complaint that seeks to

hold Debtor personally liable for the debt owed to her by Sol Terra based on

piercing the corporate veil.


              Plaintiff argues that the arbitrator’s decision was a decision on the

merits, and not a decision based on default, and is therefore entitled to collateral

estoppel effect.   I   agree.   Plaintiff points to AAA Commercial Arbitration Rule 5(a),

which provides that       if “no answering statement is ﬁled [to the complaint] Within
the stated time, the respondent        will be deemed to deny the claim. Failure to ﬁle an

answering statement shall not operate to delay the arbitration.” Neither Sol Terra

nor Debtor ﬁled an answering statement to Plaintiff’s arbitration complaint and

                                                        11
 Case 18-00068-ref         Doc 64    Filed 04/24/19 Entered 04/26/19 16:29:01          Desc Main
                                    Document      Page 12 of 17


neither appeared in the arbitration proceeding. The allegations in Plaintiff’s

arbitration complaint were therefore deemed denied under Rule 5(a). The

arbitration proceeded with Plaintiff presenting evidence and documents to prove

her claim through written submissions. The arbitrator considered these submissions

as   well   as a   memorandum    of law submitted by Plaintiff and entered his decision on

August 30, 2016. His decision speciﬁcally recites that it was rendered after

“having ﬁllly reviewed and considered the written documents submitted to me by

Plaintiff” and that the decision was “supported by evidence presented by

[P1aintiff].” 55; August 30, 2016 Award of Arbitrator, at p. 1 , attached to Plaintiff’s

amended complaint as Exhibit 3. Plaintiff cites the following cases, which she had

not previously submitted, to defend against dismissal: GGIS Ins. Servs., 2012 WL

1164994, at *8, and Cruz, 2003 Phila Ct. Com.          P1.   LEXIS 94, at   *4—5.



                   Having reviewed these cases, Plaintiff’s entire brief, Debtor’s brief,

and   Plaintiff 3 reply brief, I agree with Plaintiff that the arbitrator’s August 30,

2016 decision was on the merits, and not based on default.          AAA Commercial

Arbitration Rule 5(a) dictates that Sol Terra and Debtor were deemed to deny the

allegations contained in Plaintiff‘s arbitration complaint when they failed to ﬁle an

answering statement. Plaintiff was then required to prove all elements              of her cause

of action to the arbitrator by written submissions to prevail in the arbitration

proceeding. The arbitrator considered Plaintiff’s submissions and ruled in her favor

                                               12
 Case 18-00068-ref          Doc 64    Filed 04/24/19 Entered 04/26/19 16:29:01            Desc Main
                                     Document      Page 13 of 17



and against Sol Terra on the merits. He also ruled against             Plaintiff and in favor of

Debtor on the merits of her complaint. The arbitration decision was therefore not                 a


decision based on default, but was a decision on the merits, GGIS Ins. Servs., 2012

WL 1164994, at *8, and Q3}; 2003 Phila Ct. Com.                P1.   LEXIS 94, at *4-5, and it

may be entitled to collateral estoppel effect in this adversary proceeding. M01211);

543   BR. at   189; Jacobs, 381      BR. at   142—43.



               The arbitrator’s decision that Sol Terra breached its contract with

Plaintiff, breached express and implied warranties, committed fraudulent

misrepresentation, and violated the PA UTPCPL may be entitled to collateral

estoppel in this adversary proceeding.         1   will therefore reconsider that portion of my

September 19, 2018 Order that dismissed with prejudice count                  IA. of the amended
complaint insofar      as   it sought to give collateral estoppel effect to the Sol Terra

judgment. I    will   enter an Order reconsidering and denying that part           of Debtor’s

motion to dismiss count        IA. of the amended complaint.

               Plaintiff overlooks,     as stated above, the    portion of the arbitrator’s

decision that found insufﬁcient credible evidence to pierce the corporate veil. This

ﬁnding is also entitled to collateral estoppel effect. The arbitrator found in his

August 30, 2016 arbitration decision that “[Debtor] is not             a   party to the contract or

the arbitration clause referred to above and the arbitrator did not ﬁnd credible

veriﬁed evidence to pierce the corporate veil presented.” August 30, 2016 Award
                                                   13
Case 18-00068-ref       Doc 64    Filed 04/24/19 Entered 04/26/19 16:29:01      Desc Main
                                 Document      Page 14 of 17


of Arbitrator,    at p. 1, attached to amended complaint as Exhibit 3. This portion    of
the arbitrator’s decision was on the merits regarding whether Debtor should be

held personally liable for the debt owed by Sol Terra based on piercing the

corporate veil. The arbitrator decided that the corporate veil should not be pierced.

This is the identical issue that is before me in count LB.    of the amended complaint

that seeks to impose personal liability on Debtor for the Sol Terra debt based on

piercing the corporate veil. The arbitrator’s decision refusing to pierce the

corporate veil is therefore entitled to collateral estoppel effect in this adversary

proceeding. McCabe, 543 BR. at 189; Jacobs, 381 BR. at 14243.


                  Plaintiff is therefore precluded from relitigating whether Debtor is

personally liable to Plaintiff for the debt owed to her by Sol Terra based on

piercing the corporate veil. I therefore reconsider my September 19, 2018 Order

insofar as it granted Debtor’s motion to dismiss without prejudice the part of count

LB. that sought to hold Debtor personally liable for the debt owed to her by Sol

Terra based on piercing the corporate veil. Plaintiff is precluded from pursuing this

theory because the arbitrator’s ﬁnding that the Sol Terra corporate veil should not

be pierced is entitled to collateral estoppel.   I will therefore dismiss with prejudice

the portion   of count LB. of the amended complaint that seeks to hold Debtor

personally liable for the debt owed to Plaintiff by Sol Terra based on piercing the

corporate veil.

                                            14
Case 18-00068-ref     Doc 64      Filed 04/24/19 Entered 04/26/19 16:29:01         Desc Main
                                 Document      Page 15 of 17



              B.    PARTICIPATION THEORY AND
                   NONDISCHARGEABILITY OF DEBT

              This leaves the part of Count LB. of Plaintiffs amended complaint

that seeks (1) to hold Debtor personally liable for the debt owed to Plaintiff by Sol

Terra based on the participation theory and (2) an independent ﬁnding        of

nondischargeability   of this debt under section 523(a)(2)(A). This part of my

September 19, 2018 Order dismissed this portion      of count LB. Without prejudice

and gave   Plaintiff leave to amend this portion of her amended complaint. My

September 19, 2018 Order remains in       full force and effect and is unaffected by my

granting Plaintiff s motion for reconsideration. I will provide Plaintiff with a new

thirty day period to amend that portion of Count I.B. of her amended complaint.


              Finally, I note that while Plaintiff’s motion for reconsideration will be

granted, the practical effect   of my ruling today does not constitute   success   for

Plaintiff on the merits of whether the alleged debt is nondischargeable. The

arbitrator’s August 30, 2016 ﬁnding that Sol Terra breached its contract with

Plaintiff, breached express and implied warranties, committed fraudulent

misrepresentation, and violated the PA UTPCPL might be entitled to collateral

estoppel. This does not mandate that Plaintiff will prevail on the merits    of her

section 523(a)(2)(A) dischargeability action.


                                            15
    Case 18-00068-ref      Doc 64      Filed 04/24/19 Entered 04/26/19 16:29:01                 Desc Main
                                      Document      Page 16 of 17



                First, Plaintiff must establish the existence           of a debt.   The contract at

issue was between Sol Terra and Plaintiff. Debtor can be found personally liable

for a debt to Plaintiff only      if Plaintiff can establish liability through the
participation theory that she is advancing. She may not pursue liability based on

piercing the corporate veil because that portion              of count LB. of her amended

complaint is dismissed with prejudice due to the collateral estoppel effect of the

arbitrator’s decision that the corporate veil should not be pierced.


                Assuming that Plaintiff establishes that Debtor is personally liable to

her for the Sol Terra debt base on participation theory, she must then establish that

the debt is nondischargeable under section 523(a)(2)(A). She can attempt to do this

in one of two ways. She can argue that the Sol Terra judgment is entitled to

collateral estoppel effect.9 Alternatively,          if the Sol Terra judgement is not collateral
estoppel against Debtor because the issues before the arbitrator were not identical

to those that   will   be before me under section 523(a)(2)(A).              Plaintiff must establish




9
         As suggested above, the arbitrator’s ﬁnding that Sol Terra breached its contract with Plaintiff,
breached express and implied warranties, committed fraudulent misrepresentation, and violated the PA
UTPCPL may or may not be entitled to collateral estoppel effect against Debtor. That does not mean that
Debtor is estopped from litigating whether the debt is dischargeable under section 523(a)(2)(A).
Resolution of that question is not before me at this time and depends on whether the issues decided by the
arbitrator are identical to the issues that will be before me under section 523(a)(2)(A). As stated above,
this will require in-depth analysis of the factual ﬁndings and legal conclusions of the arbitrator and the
elements of the causes of action that were before him. Those facts and legal conclusions will be weighed
in an in-depth analysis of the elements of section 523(a)(2)(A). This question is not before me at this time
and cannot be resolved in the context of the pending motion for reconsideration.


                                                     16
 Case 18-00068-ref         Doc 64      Filed 04/24/19 Entered 04/26/19 16:29:01                 Desc Main
                                      Document      Page 17 of 17



that the debt was obtained by “false pretenses, a false representation, or actual

fraud,”   11   U.S.C. §523(a)(2)(A).10



                               IV. CONCLUSION
                For the reasons stated above, I will grant Plaintiff’s motion for

reconsideration and enter the accompanying Order: (1) Denying Debtor’s motion

to dismiss the portion       of count LA. that gives collateral estoppel effect to the             Sol

Terra judgment; (2) granting Debtor’s motion to dismiss with prejudice the portion

of count LB. that seeks to hold Debtor personally liable for the debt owed to

Plaintiff by Sol Terra based on piercing the corporate veil; and (3) granting

Plaintiff thirty days to amend her amended complaint in accord with this Statement

and Order.

                An appropriate Order follows.

                                                    BY THE COURT


                                                                                   ,




Date: April 24, 2019
                                                    RICHARD E FEHLINef
                                                    United States Bankruptcy Judge




‘0
       Plaintiff refers to this approach in the caption of count LB. of the amended complaint as
“Independent Finding   of False Pretenses,   False Representation and/0r [sic] Actual Fraud.”

                                                       17
